 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11 TRAVELERS PROPERTY CASUALTY                         Case No. 1:19-cv-01491-NONE-SAB
   COMPANY OF AMERICA,
12                                                     ORDER GRANTING REQUEST TO
             Plaintiff(s),                             EXTEND TIME TO FILE DISPOSITIONAL
13                                                     DOCUMENTS
         v.
14                                                     (ECF No. 14)
   LIV TRANSPORTATION, INC.,
15
             Defendant(s).
16

17          On March 5, 2020, a notice of settlement was filed in this action and dispositional
18 documents were to be filed on or before April 6, 2020. On April 3, 2020, Plaintiff filed a request

19 for an extension of time to file the dispositional documents.

20          The Court, having considered the request to extend time to file dispositional documents,
21 finds good cause exists and grants the request. IT IS HEREBY ORDERED that Plaintiff shall file

22 dispositional documents on or before April 20, 2020.

23

24 IT IS SO ORDERED.

25 Dated:     April 3, 2020
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28
